Citation Nr: 1422716	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-30 623	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and service connection for tinnitus due to noise exposure during military service.  The Board finds that further development is required prior to adjudicating the Veteran's claims. 

The Veteran was afforded a VA audiological examination in November 2009 to determine the nature and etiology of his hearing loss and tinnitus.  The Veteran stated that he served as a boiler mechanic and was exposed to loud noises from the boilers, mechanical room, aircrafts and power tools.  The audiometric findings revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was less likely as not to have been caused by acoustic trauma in service.  In support of this opinion, the examiner noted that although hearing loss was reported upon separation at 6000 Hertz for the right ear and at 2000 Hertz in the left ear, the only significant shift from enlistment to discharge was a 10 decimal change at 6000 Hertz for the right ear.  The examiner also stated that the Veteran's tinnitus was not caused by acoustic trauma in service, as the Veteran reported the onset thirteen years post discharge.    

The VA examiner appeared to rely on the absence of hearing loss during service as the primary rationale for the opinion.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner did not attribute the hearing loss to any other cause.  Thus, on remand, an examination and opinion should be provided as to whether the Veteran's hearing loss had its clinical onset during, or is otherwise related to, his active duty service.

As to the tinnitus claim, the Veteran is competent to provide statements regarding symptoms that are capable of lay observation and not of a complex medical matter.  This would include experiencing ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The examiner noted that the Veteran's tinnitus began three to four years ago.  The examiner concluded that the Veteran's tinnitus was not related to service due to the onset occurring thirteen years after service.  However, the Veteran stated in his notice of disagreement that his hearing loss is what had gotten worse three to four years ago.  Given this evidence, the Board finds that this claim should also be remanded for an examination and opinion as to whether the Veteran's tinnitus is related to his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed hearing loss and tinnitus.  The entire claims file, to include all 
electronic files, must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

